OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the instant appeal for reappraisement is limited to 1,000 cartons canned corned beef “Peter Pan” packed 24 tins per ease each tin containing 12 ozs.
That the said merchandise was exported from Argentina.
That at the time of exportation to the United States, such or similar merchandise was freely sold or offered for sale in the principal markets of Argentina, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at $2.5070 per dozen tins, packing included.
That the appeal for reappraisement is abandoned as to all merchandise other than that hereinbefore referred to and that the instant appeal for reappraisement be submitted on this stipulation.
On tbe agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export *577value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is $2.5070 per dozen tins, packing included. As to all other merchandise covered by the invoices included in the entry in question, the appeal is dismissed.
Judgment will be rendered accordingly.